Name: 2014/417/EU: Commission Implementing Decision of 27 June 2014 concerning certain interim protective measures relating to African swine fever in Latvia (notified under document C(2014) 4536) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: international trade;  regions of EU Member States;  means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: 2014-07-01

 1.7.2014 EN Official Journal of the European Union L 192/66 COMMISSION IMPLEMENTING DECISION of 27 June 2014 concerning certain interim protective measures relating to African swine fever in Latvia (notified under document C(2014) 4536) (Only the Latvian text is authentic) (Text with EEA relevance) (2014/417/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) African swine fever is an infectious viral disease affecting domestic and feral pig populations and can have a severe impact on the profitability of pig farming causing disturbance to trade within the Union and exports to third countries. (2) In the event of an outbreak of African swine fever, there is a risk that the disease agent might spread to other pig holdings and to feral pigs. As a result, it may spread from one Member State to another Member State and to third countries through trade in live pigs or their products. (3) Council Directive 2002/60/EC (3) lays down minimum measures to be applied within the Union for the control of African swine fever. Article 9 of Directive 2002/60/EC provides for the establishment of protection and surveillance zones in the event of outbreaks of that disease where the measures laid down in Articles 10 and 11 of that Directive are to apply. (4) Latvia has informed the Commission of the current African swine fever situation on its territory, and in accordance with Article 9 of Directive 2002/60/EC, it has established protection and surveillance zones where the measures referred to in Articles 10 and 11 of that Directive are applied. (5) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, it is necessary to establish in collaboration with the Member State concerned a Union list of the restricted zones for African swine fever in Latvia which are the protection and surveillance zones (the restricted zones). (6) Accordingly, pending the next meeting of the Standing Committee on the Food Chain and Animal Health, the restricted zones in Latvia should be listed in the Annex to this Decision and the duration of that regionalisation fixed. (7) This Decision is to be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Latvia shall ensure that the protection and surveillance zones established in accordance with Article 9 of Directive 2002/60/EC comprise at least the areas listed in the Annex to this Decision. Article 2 This Decision shall apply until 31 July 2014. Article 3 This Decision is addressed to the Republic of Latvia. Done at Brussels, 27 June 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (OJ L 192, 20.7.2002, p. 27). ANNEX Zones in Latvia Restricted zones as referred to in Article 1 Date until applicable Protection zone KrÃ slavas novada RobeÃ ¾nieku pagasts, Dagdas novada AsÃ «nes pagasts 31 July 2014 Surveillance zone KrÃ slavas novada Indras, KalnieÃ ¡u, Skaistas pagasti; Dagdas novada Konstantinovas, Dagdas, SvariÃ u, BÃ rziÃ u un Ã ¶epovas pagasti; Dagdas pilsÃ ta 31 July 2014